DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 12, 16, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "rest of the material implement" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is not readily apparent what is being claimed?
Claim 12 recites the limitation "sections of tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "to an up position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is not readily apparent what structure is encompassed by such language.
Claim 22 recites the limitation "sections of tube" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 14-19, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wade (5,902,194).
Claim 1, Wade discloses a device for placement within a goal to return balls, the goal having a frame supporting a net mesh; comprising:
a)    a material implement (by way of example 41 alone or in combination with 42, 43  and 44; figures 5A and 5B), wherein the material implement has a front edge, side edges and a rear edge;
b)    a plurality of closed loops (10 or 100; figures 4B, $c, 6A and 6B, 8) disposed along the rear edge and side edges of the material implement; and
c)    a lacing cord (31; figures 4B and 4C) for threading through any number of the closed loops and the net to secure the material implement to the net.
It is noted: that the claim does not positively claim the goal frame or the net mesh.  The claim merely claiming the material implement that using a lacing cord which is capable of attachment to the frame or netting of a goal.

Claim 5, Wade shows the closed loops have a loop width the same or less than the width of the net mesh (figure 4B).
Claim 6, Wade shows a reinforcing element (the broadest reasonable interpretation of reinforcing element would include fasteners 46; figure 5A) integrated with the material implement to keep the material element taught.
Claim 7, Wade further shows the material implement has an active area (the broadest reasonable interpretation of active area would include the mid-section or row of the material implement) surrounded by a transition zone (the broadest reasonable interpretation of transition zone would include the section-section or outer row of the material implement), wherein the reinforcing element is at least one pair of rods with rod ends that form a cross (as shown in figure 5B and 7, the reinforcement element 46 is at least a pair of rods forming a cross) wherein each rod end is attached to the material implement within the active area to keep the active area taught.
Claim 8, Wade shows the reinforcing element 46 forms a frame capable of attachment to at least the back edge and two side edges of the material implement (as shown in figure 5B and 7, the reinforcement element 46 forms a frame capable of attachment to the edges of the material implement).
Claims 14-16,  Wade discloses a retention flap (the broadest reasonable interpretation of retention flap would include the lower sections i.e. 44 of the material implement) and a plurality of retention flap straps (loops 34, loop ends 34a which is capable of connecting the material implement i.e. retention flap to a goal frame).
It is noted:                     
Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 17, Wade shows goal fasteners (loops 34, loop ends 34a; figure 4C) for attaching to the goal frame (33).
Claim 18, Wade shows said plurality of closed loops ((10 or 100; figures 4B, $c, 6A and 6B, 8) is a plurality of hooks (column 6, lines 65-67 and column 7, lines 1-6).
Claim 19,   Wade discloses a sport net lacing system; comprising:
a)    a first net mesh (by way of example 41; figures 5A-5B), the first net mesh having strands of material defining first open spaces;
b)    a second net mesh (by way of example 42; figures 5A-5B), the second neat mesh having strands of material defining second open spaces; and
c)    a lacing cord (31; figures 4B-4C; column 3, lines 49-64) for threading through any number of the first and second open spaces to secure the first and second nets together.
It is noted: that the claim is directed to two pieces of mesh that uses a cord for connecting the two net pieces together. 
Claim 23,    Wade discloses a sport net lacing system; comprising:
a)    a net mesh (32), the mesh having strands of material defining open spaces;
b)    a frame (goal framework 33) having frame loops (loops 34, loop ends 34a; figure 4C); and
c)    a lacing cord (31; figures 4B-4C; column 3, lines 49-64) for threading through any number of the open spaces and the frame loops.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 9-13, 20-22, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wade (5,902,194).
Claim 3, Wade shows the material implement can be formed in any shape and size.  Therefore, the material implement disclosed by Wade may have a size that narrows from the front to rear edge.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 4, Wade shows  the material implement can be formed in any shape and size.  Therefore, the material implement disclosed by Wade may have a size that is larger than the inside of the net and as a result form a transition zone (the outer segments of the material implement may be considered the transition zone) which is capable of forming a smooth curved transition.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

In re Leshin, 125 USPQ 416.
Claim 13,  as noted above, Wade discloses the claimed device with the exception of the material used to form the cord used for lacing i.e. physical properties of the cord such as solid, hollow, elastomeric, non-elastomeric or formed of a combination thereof etc.  It would have been obvious to one having ordinary skill in the art to have formed Wade’s cord from any known and available material, since the selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select. In re Leshin, 125 USPQ 416.
Claims 12 and 22, as noted above, Wade discloses the claimed device with the exception of the material used to form the cord used for lacing i.e. physical properties of the cord such as solid, hollow, elastomeric, non-elastomeric, connectors placed in between tubes or formed of a combination thereof etc.  It would have been obvious to one having ordinary skill in the art to have formed Wade’s cord from any known and available material, since the selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select. In re Leshin, 125 USPQ 416.
In re Leshin, 125 USPQ 416.


    PNG
    media_image1.png
    575
    748
    media_image1.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,709,947. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-8, 14-18, 19, 23 of the present application are directed to a device comprising a material implement includes at least one of a single and a multi-piece system of fabric or fabric sections and has a front edge, side edges Claims 9-13, 20-22 , 24-26 of the present application are directed to the specifics of the lacing cord.  Claims 1-14 are also directed to the same device with the exception of the manner in which the material implement is connected together or to a goal frame.  One of ordinary skill in the art would have readily recognized that various means could be used to achieve such connections and would have elected any known manner to achieve connecting the various sections of the material implement together and to connect the segment or segments of the material implement to a goal frame and it would have been obvious to do so in order to achieve the same known and predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
30 July 2021